 


110 HRES 866 EH: Honoring the brave men and women of the United States Coast Guard whose tireless work, dedication, and commitment to protecting the United States have led to the Coast Guard seizing over 350,000 pounds of cocaine at sea during 2007, far surpassing all of our previous records.
U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 
2d Session 
H. RES. 866 
In the House of Representatives, U. S.,

January 22, 2008
 
RESOLUTION 
Honoring the brave men and women of the United States Coast Guard whose tireless work, dedication, and commitment to protecting the United States have led to the Coast Guard seizing over 350,000 pounds of cocaine at sea during 2007, far surpassing all of our previous records. 
 
 
Whereas the estimated street value of the cocaine seized by the Coast Guard in 2007 is more than $4,700,000,000 or nearly half of the Coast Guard’s annual budget; 
Whereas the Coast Guard’s at sea drug interdictions are making a difference in the lives of American citizens evidenced by the reduced supply of cocaine in more than 35 major cities throughout the United States; 
Whereas keeping illegal drugs from reaching our shores where they undermine American values and threaten families, schools, and communities continues to be an important national priority; 
Whereas through robust interagency teamwork, collaboration with international partners, and ever-more effective tools and tactics, the Coast Guard has seized more than 2,000,000 pounds of cocaine during the past 10 years and will continue to tighten the web of detection and interdiction at sea; and 
Whereas the Coast Guard men and women who, while away from family and hundreds of miles from our shores, execute this dangerous mission, as well as other vital maritime safety, security, and environmental protection missions, with quiet dedication and without want of public recognition, continue to show dedication and selfless service in protecting the Nation and the American people: Now, therefore, be it 
 
That the United States House of Representatives honors the United States Coast Guard, with its proud 217 year legacy of maritime law enforcement and border protection, along with the brave men and women whose efforts clearly demonstrate the honor, respect, and devotion to duty that ensures America’s parents can sleep soundly knowing the Coast Guard is on patrol.  
 
Lorraine C. Miller,Clerk.
